PER CURIAM.
Appellant, Joan Halberg, appeals the trial court’s downward modification of alimony and denial of attorney’s fees. We find no error in the modification of alimony and affirm. We reverse on the issue of attorney’s fees.
In modification proceedings, courts must consider the relative financial positions of each party in considering requests for attorney’s fees. See § 61.16, Fla.Stat. (Supp. 1994). In light of the parties’ agreement, and where appellee petitioned for modification, we find appellant is entitled to attorney’s fees based upon her demonstrated need and appellee’s far superior financial position. See Thrift v. Thrift, 632 So.2d 202 (Fla. 1st DCA 1994).
Affirmed in part; reversed and remanded in part.